DETAILED ACTION

The preliminary amendments filed on 12/15/2021 have been entered. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hendrickson (US 5433269). 

Regarding claim 9, Hendrickson discloses a method of operating a well barrier, the method comprising: setting the well barrier by decreasing a longitudinal distance between first (66) and second abutments (50) of the well barrier (figs 7-8), thereby compressing a seal element between the first and second abutments (figs 7-9); and unsetting the well barrier by increasing the longitudinal distance between the first and second abutments (figs 8-9), the unsetting further comprising radially inwardly retracting an anti-extrusion backup positioned longitudinally between the seal element and the first abutment (figs 7-9).

Regarding claim 10, Hendrickson further discloses that the anti-extrusion backup expands radially outward in response to the compressing of the seal element (figs 7-8).

Regarding claim 11, Hendrickson further discloses that the retracting comprises applying a biasing force to a radially outward portion of the anti-extrusion backup (figs 7-9, col 8 lines 65-68).

Regarding claim 15, Hendrickson further discloses that the setting comprises increasing the biasing force (col 1 lines 20-43, figs 7-9).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1-3, 6-8, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (US 5433269) and Xu et al. (US 20070227746).

Regarding claim 1, Hendrickson discloses A well barrier, comprising: an annular seal element (30) (figs 7-9); an anti-extrusion backup (64) having radially inward and radially outward portions (radially inward and outrward portions of 64, figs 7-9)
Hendrickson is silent regarding the presence of a biasing device  that exerts a biasing force against the radially outward portion of the anti-extrusion backup.
Hendrickson and Xu disclose similar sealing elements used in a downhole environment. 
Xu teaches the use of a biasing device (670) that exerts a biasing force against the radially outward portion of the anti-extrusion backup (646) ([0053]).
(Claim 6) Xu further teaches that the biasing device exerts the biasing force against a sleeve (650) reciprocably disposed relative to the anti-extrusion backup ([0044] discloses that spring 670 exerts force on piston 655, and since 655 is connected to 650, the force will also be transferred to 650).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hendrickson and Xu before him or her, to modify the method disclosed by Hendrickson to include the biasing device taught by Xu in order to provide an energy source used to reset the position of the downhole components. 


Regarding claim 2, Hendrickson further discloses  an abutment (66), in which the radially inward portion of the anti-extrusion backup is secured against longitudinal displacement relative to the abutment(fig 7-9).

Regarding claim 3, Hendrickson further discloses that the radially outward portion of the anti-extrusion backup is longitudinally displaceable relative to the abutment (figs 7-9).

 Regarding claim 7, Hendrickson further discloses that the sleeve (68) is reciprocably disposed relative to an abutment (66) (fig 7-9), the seal element extends radially outward in response to a compressive force applied between the abutment and the seal element, and the sleeve surrounds the abutment.

Regarding claim 8, Hendrickson further discloses that the anti-extrusion backup includes a fold-back ring (figs 7-9), and the fold-back ring retracts radially inward in response to application of the biasing force to the radially outward portion of the anti-extrusion backup (col 7 line 62 - col 8 line 3).

Regarding claim 12, Hendrickson further discloses a sleeve (68) to displace relative to the first abutment and toward the seal element (figs 7-8).
Hendrickson is silent regarding the presence of a biasing device. 
Hendrickson and Xu disclose similar sealing elements used in a downhole environment. 
Xu teaches the use of a biasing device (670) biasing a sleeve (655) ([0044]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hendrickson and Xu before him or her, to modify the method disclosed by Hendrickson to include the biasing device taught by Xu in order to provide an energy source used to reset the position of the downhole components. 

Regarding claim 13, Hendrickson further discloses that the sleeve surrounds the first abutment (figs 7-9).

Regarding claim 14, Hendrickson further discloses that the setting comprises displacing the sleeve relative to the first abutment in a first direction (figs 7-8), and the unsetting comprises displacing the sleeve relative to the first abutment in a second direction opposite to the first direction (figs 8-9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (US 5433269) and Xu et al. (US 20070227746) as applied to claim 1 above, and further in view of Delzell (US 20150198005)

Regarding claim 5, the combination of Hendrickson and Xu is silent regarding the fact that the biasing device comprises at least one Belleville spring washer.
Delzell teaches that the spring used can be either a compression spring or a Belleville washer ([0076]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hendrickson and Xu before him or her, to substitute the spring disclosed by the combination of  Hendrickson and Xu with the Belleville washer taught by Delzell in order to allow for an increased load-withstanding capacity. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (US 5433269) and Tucker et al. (US 5314014)

Regarding claim 16, Hendrickson is silent regarding the fact that the setting comprises rotating a portion of the anti-extrusion backup in a first direction, and the unsetting comprises rotating the portion of the anti-extrusion backup in a second direction opposite to the first direction.
Hendrickson and Tucker disclose similar packer element used in a downhole environment. 
Tucker teaches the fact that the setting comprises rotating a portion of the anti-extrusion backup in a first direction (col 2 lines 18-36), and the unsetting comprises rotating the portion of the anti-extrusion backup in a second direction opposite to the first direction(col 2 lines 18-36).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hendrickson and Tucker before him or her, to substitute the setting and unsetting mechanism of Hendrickson with the setting and unsetting mechanism using rotation as taught by Tucker in order to allow  an effective setting and unsetting of the packer element. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,236, 579. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, instant claim 1 is generic to all that is recited in claim 1 of U.S. Pat. No. 11,236, 579. In other words, claim 1 of ‘579’ fully encompasses instant claim 1 and therefore anticipates this claim. Furthermore instant claim 9 is generic to all that is recited in claim 11 of U.S. Pat. No. 11,236, 579. In other words, claim 11 of ‘579’ fully encompasses instant claim 9 and therefore anticipates this claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672     
11/2/2022